Citation Nr: 1636831	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran has confirmed active duty from October 1984 to May 1986.  He has reported having had active duty from October 1980, and his service treatment records (STRs) contain an enlistment medical examination dated in August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2015, the Board remanded the Veteran's claim on appeal, together with claims of entitlement to service connection for a lower back disability and a left elbow disability.  In an October 2015 decision, the Board denied the three claims.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties).  In the Joint Motion, the Parties agreed that those parts of the Board's July 2015 decision that denied entitlement to service connection for a left shoulder disability should be remanded to the Board for action consistent with the Joint Motion.  The parties stipulated that the Veteran had abandoned his appeal with regard to the service connection claims for a lower back disability and a left elbow disability.  

The issue of entitlement to service connection for a psychiatric disorder as secondary to the Veteran's left shoulder disability was reasonably raised by the record in a September 2007 VA mental health consultation report.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has left shoulder degenerative arthritis that is at least as likely as not the result of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran clearly has current left shoulder disability.  Left shoulder degenerative changes were diagnosed during an October 2009 VA examination.  A May 2015 VA examination report noted a diagnosis of osteoarthritis of the acromioclavicular (AC) joint.

The Veteran's service treatment records reveal that he complained of left shoulder symptoms repeatedly during service.  A November 1981 emergency care and treatment report noted that he had had ongoing left shoulder and neck pain for five months that had resulted in multiple primary care visits.  X-rays were noted as okay; however, a November 1981 x-ray report noted that the Veteran's left AC joint appeared to be off-set.  The diagnosis was musculoskeletal pain of an unknown etiology.  

The Veteran's left shoulder symptoms continued and a May 1983 treatment report assessed recurrent left trapezius strain.  A September 1983 clinical report noted the Veteran's contention of left arm weakness and discomfort in the left shoulder.  The impression was rule out facet impingement.  Additionally, clinical reports in May 1985 noted ongoing left side symptoms, with an unknown etiology.  The Veteran appeared to report having swollen or painful joint pain on his April 1986 repot of medical history in conjunction with his separation examination.

VA treatment records reveal that following his separation from service, he complained of left shoulder pain during a December 1998 VA primary care consultation.  X-rays did not show any pathology.  Continuing treatment records reveal that he frequently complained of left shoulder pain over the next several years.  While there is conflicting evidence in the record with respect to when his left shoulder arthritis was first diagnosed, a September 2002 VA treatment note indicated that he had degenerative arthritis with shoulder joint pain.  The October 2009 VA examination confirmed the presence of degenerative changes in the left shoulder.  

During the October 2009 VA examination, the Veteran credibly reported that his left shoulder symptoms had continued since his discharge from active service.  The Board notes that he is competent to report symptoms of chronic left shoulder pain and the contemporary evidence supports his contentions that he had an onset of left shoulder pain during service that has continued since separation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of left shoulder symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

October 2009, January 2013, and August 2015 VA examination reports have rendered negative etiology opinions with respect to the relationship between the Veteran's left shoulder arthritis and his active service.  The Board finds, however, that the October 2009 examiner did not provide a cogent rationale for the negative opinion, but rather statements of fact that could also be interpreted as being persuasive in favor of the Veteran's claim.  Meanwhile, the January 2013 and August 2015 VA opinions appear to rely substantially on a lack of evidence of treatment for left shoulder pain in the years immediately following the Veteran's separation from service, and do not describe why his credible contentions regarding continuing left shoulder symptomatology since his separation from service, including immediately following service, were not given more weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion).


Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's left shoulder arthritis and his chronic left shoulder pain documented during active service, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his left shoulder arthritis is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


